Title: To George Washington from Lieutenant Colonel Benjamin Flower, 27 April 1780
From: Flower, Benjamin
To: Washington, George


          
            May it please Your Excellency
            Philadelphia Aprill 27th 1780
          
          Your much esteemed favor of the 6th March I have received, have now the honor to enclose the return of the part of my Regiment station’d at springfield—in my next return shall insert as directed, particularly the number of Men engaged, and their term of services, by which you will perceive that I have none expressly enlisted for three years who belong to this State except four or five belonging to the late Capt. Roes Company. these he has given Certificates were, although their bounty receipts, makes it clear they were to serve during the War, from which circumstance I am directed still to detain them—All the rest of the Regt belonging to this state at the end of their first service of one year reinlisted for three years or during the War, and have about one year yet to serve, to compleat the three—the hundred dollars, with these Men, shou’d they suppose their inlistments terminate, at the given term, would have no effect, as they are all tradesmen and most of them families. and could if free receive from thirty to forty dollars ⅌r day, whereas they now get but two could they receive either by making up the depretiation or in any other way, the Original contract of five shillings ⅌r day, and an assurance it would be continued in future, I presume I should meet with no difficulty in engaging them for any term of time, and this, if effected would insure the supplies from my department, which would be a happy circumstance, as experience, has shown that no dependence can be put upon hired Men.
          Capt. Corens Company of Artillery employ’d in the Labaratory are inlist’d for three years or during the War. I have not heard yet that they claim a discharge tho’ many of them have served three years. they are not tradesmen, perhaps, the hundred dollars may prevail, to get them

to make the matter certain by a New inlistment, this as soon as I can obtain Money shall be determin’d, and your Excellency acquainted with my success.
          I regret that no provision is likely to be made by this state for that part of my Regt that belongs to it, as reason and justice declare they are intituled to it in common with others—under this conviction the Assembly of Massachusetts Bay, have agreed to include, that part of the Regt station’d at springfield belonging to their state, the only reason given by this State, for not including us, is that we are comfortably provided for and quarter’d—but this is not true, besides they forget that the Men are soldiers, and liable to be call’d into the field at any hour—however under every discouragement, your Excellency may rest assured, that nothing on my part shall be wanting to fill up the Regt, keep it in peace, and thereby secure the supplies expected from my department. With the most sincere Respect I am your Excellencies Most Obedt Humbe Servt
          
            Benj: Flower Colo.Arty & Arty ⟨Artificers⟩
          
        